The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al (20070119530) in view of Ochi (5656793).
Regarding claim 1-3, 5, and 9-20, Zhou discloses an air bag composition with squib, filter, and inflation of air bag that includes oxidizer such as basic copper nitrate from 40-95 % (para. 0036 and 0146), fuels such as guanidine nitrate from 5-60 % (para. 0109 and 0146), and additives that act as a slag forming agent such as aluminum hydroxide and iron oxide from .1-25 % (para. 0144 and 0146).  Additional additives from .1-15 % are disclosed in para. 0115 and 0165. The size of the slag agent is not shown.
Ochi teaches the introduction of magnesium or aluminum hydroxide of size less than 300 micron as a flame coolant in an air bag composition (col. 5, lines 15-45, col 8, lines 45-53).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the larger particle size of the slag agent as taught by Ochi since Ochi suggests that it will improve the performance of the air bag composition.  It is also obvious to vary the parameters of the gas generating composition to achieve a desired result.  It is well-settled that optimizing a result effective variable is well within the expected ability of a person of ordinary skill in the subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  The flame temperature and formation of slag to form aluminum oxide partciles with a copper matrix are inherent properties of the composition as taught.  The claimed matrix will form upon combustion since the same claimed chemicals are used in the combustion process. As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.  It is also obvious to use a particle size that is greater than 300 micron since Ochi suggests that particles near 300 micron would fulfill the desired flame coolant effect and the claim requires only greater than 300 micron.  Thus a size only slightly larger than 300 micron would satisfy the claim.
Alternatively, it is prima facie obvious to combine two compositions, each taught for the same purpose to yield a third composition for that very purpose.  In re Kerkhoven, 205 USPQ 1069, In re Pinten, 173 USPQ 801, and In re Susi, i69 USPQ 423.
Regarding claim 4, the percentage of slag forming is inherent to method of introduction of flame coolant by Ochi.
	Regarding claims 6-8, Zhou discloses in addition to the above components, a mixture of oxidizers that includes potassium perchlorate that can be used within the range of 40-95 %.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  
Applicant argues that it would not be obvious to combine the teachings of Ochi with Zhou. The Examiner disagrees. The patent to Zhou relates to a gas generating composition used for air bag inflation and includes all of the same claimed chemicals in the instant application. The chemical composition disclosed by Zhou can include basic copper nitrate (para. 0036, fuels such as guanidine nitrate (para. 0109), and additives that act as a slag forming agent such as aluminum hydroxide and iron oxide (para. 0144). Zhou further discloses that a goal of the composition is a low combustion temperature (see abstract).  Zhou discloses multiple examples of combustion temperature that are below the claimed limit in the instant claims. See Table 3 which includes several examples with combustion temperature between 1732 and 1785 K. These examples all have a combustion temperature which meets the claim limitation (less than 1900 K). Zhou does however fail to disclose the claimed particle size of the aluminum hydroxide.
The patent to Ochi also discloses the same type of composition as Zhou, i.e. a gas generating composition used for air bag inflation. Ochi also describes that a goal of the composition is a low combustion temperature. See col. 2, lines 18-22 which state: “Itis a further objective of the present invention to provide a gas generator having a low combustion temperature, in order to further reduce the amount of needed gas generator as well as to further reduce the size and weight of the gas generator container.” Ochi later describes the use of a coolant and its advantages, see col. 5, lines 65-68 which state “One advantage of adding a flame coolant to the gas generator composition is that it lowers the combustion temperature of the gas generator.” The chemical that can be used for the coolant in Ochi is aluminum hydroxide with size less than 300 micron. Aluminum hydroxide is the same chemical used in Zhou, however Zhou refers to it as a slag forming agent. 
Zhou and Ochi are clearly in the same art area, gas generating composition used for air bag inflation. Both patents describe a desire to achieve a low combustion temperatures. Both patents use aluminum hydroxide as an additive. Ochi describes that the aluminum hydroxide can lower the combustion temperature which is a goal stated by Zhou. Thus, one of skill would be motivated to use the teachings of Ochi with the composition of Zhou since it would cause the composition to have a lower combustion temperature. Ochi states a further benefit from the use of aluminum hydroxide in that it can reduce the size of the gas generator and allow it to be more compact. This is yet another motivation to combine the teaching of Ochi with Zhou.
Applicant argues the difference of terminology used in Zhou and Ochi. Zhou refers to the aluminum hydroxide as a slag forming agent and Ochi refers to aluminum hydroxide as a flame coolant. Both patents use the same compound, aluminum hydroxide. The argument relating to the difference in terminology is not persuasive since one cannot separate the properties from a chemical. Further, Ochi still provides an additional motivation to add larger size aluminum hydroxide since it clearly states that the addition of such a compound will reduce combustion temperature and reduce the size of the gas generator.
Applicant argues that the instant composition has unexpected results of the combination in the prior art. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
The affidavit filed in application 13/799559 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the references.
The declaration argues the difference in combustion temperature but note that Zhou discloses combustion temperatures lower than 1900 K (see Table 3). Ochi indicates that the aluminum hydroxide can lower the combustion temperature. Since Ochi discloses that aluminum hydroxide will lower the combustion temperature in a gas generating composition used for air bag inflation, one of skill in the art would not find it to be unexpected that the combustion temperature would be lowered when aluminum hydroxide is added to a different gas generating composition used for air bag inflation.
Applicant further argues that it is unexpected since one of skill would adversely impact combustion performance. Neither patent mentions an adverse impact of the inclusion of aluminum hydroxide. Applicant states the allegedly unexpected claimed property of lower combustion temperature would be found surprising by one of skill in the art. The Examiner disagrees. As stated previously, Ochi discloses that aluminum hydroxide will lower the combustion temperature in a gas generating composition used for air bag inflation, one of skill in the art would not find it to be unexpected that the combustion temperature would be lowered when aluminum hydroxide is added to a different gas generating composition used for air bag inflation.
Applicant’s arguments with regards to the dependent claims are similarly unpersuasive for the reasons outlined above. Further, Zhou discloses that claimed amounts and specific chemicals compounds as that which are claimed. Zhou discloses a composition which include basic copper nitrate (para. 0036, fuels such as guanidine nitrate (para. 0109), and additives that act as a slag forming agent such as aluminum hydroxide and iron oxide (para. 0144). Zhou discloses the amount of basic copper nitrate to be between 40-90 % (para. 0114) (overlapping the claimed ranges of 25-75 % and 30-70 %, guanidine nitrate from 15-60 % (para. 0159) (overlapping the claimed range of 25-70 %). The aluminum
hydroxide in Zhou is present from .1-15 % (para. 0117) (overlapping the claimed range 5-20 %). Ochi also discloses the aluminum hydroxide of size less than 300 micron in amounts from 3-35 % (see claim 4 (overlapping the claimed range of 5-20 %).
The arguments with regard to the combination are not persuasive as described above. Zhou and Ochi are clearly in the same art area, gas generating composition used for air bag inflation. Both patents describe a desire to achieve a low combustion temperatures. Both patents use aluminum hydroxide as an additive. Ochi describes that the aluminum hydroxide can lower the combustion temperature which is a goal stated by Zhou. Thus, one of skill would be motivated to use the teachings of Ochi with the composition of Zhou since it would cause the composition to have a lower combustion temperature. Ochi states a further benefit from the use of aluminum hydroxide in that it can reduce the size of the gas generator and allow it to be more compact. This is yet another motivation to combine the teaching of Ochi with Zhou.
Applicant further argues that additional components shown in Ochi. This is not persuasive due to the open-ended claim language. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
See also Board decision in application 13/799559 dated 11/26/2019.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734